Per Curiam.

A sheriff is not to be considered as in contempt for not acting on an execution which never came to his personal knowledge, or was not lodged in his office. But in this case it appears the fi. fa. was delivered to a deputy, and we need not say whether such delivery be good, so as to charge the sheriff himself, because here the sheriff afterwards affirmed the receipt by interfering and acting. He did not return it within forty days, and his answers are not satisfactory.
The court adjudge him to pay a fine of twenty dollars for the contempt, and also the costs of the rule and attachment, and to stand committed till the fine and costs be paid.